277 S.W.3d 353 (2009)
STATE of Missouri, Respondent,
v.
Steven Robert MCCANN, Appellant.
No. WD 68838.
Missouri Court of Appeals, Western District.
February 24, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., VICTOR C. HOWARD, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM:
Steven R. McCann appeals the circuit court's judgment upon a jury verdict convicting him of one count of the class B felony of burglary in the first degree and one count of the class C felony of receiving stolen property. On appeal, McCann claims that the circuit court plainly erred in failing to sua sponte exclude the victim's in-court identification and erred in overruling his motion for acquittal on the receiving stolen property charge. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).